Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 1 of 8




                Exhibit T
 Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 2 of 8




Waiver of Extradition:
 United Kingdom
        Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 3 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                      Docket No. 20-CR-330 (AJN)
       - against -

GHISLAINE MAXWELL,                                    AFFIDAVIT AND WAIVER OF
                                                      EXTRADITION
                                 Defendant.



Ghislaine Maxwell, being duly sworn, deposes and says:

       1.      I am the named defendant in the above-captioned case. I am a citizen of the

United States, the United Kingdom, and France. I have resided in the United States since

approximately 1991. I am currently incarcerated at the Metropolitan Detention Center in

Brooklyn, New York.

       2.      I have reviewed with my counsel, Mark S. Cohen and Christian R. Everdell of

Cohen & Gresser, LLP, the charges contained in the superseding indictment in the above-

captioned case (the “Indictment”). In addition, I have been informed by United States and

United Kingdom counsel, with whom I am satisfied, of my rights under the United Kingdom’s

Extradition Act 2003 (the “Act”), which gives effect to the Extradition Treaty between the

Government of the United Kingdom of Great Britain and Northern Ireland and the Government

of the United States of America (the “Treaty”). I understand that, in proceedings in the United

Kingdom under the Act in respect of an extradition request by the United States under the Treaty

in connection with the Indictment, I would be entitled to argue that I should not be extradited to

the United States. I understand that in the absence of my consent to extradition, I cannot be
        Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 4 of 8




surrendered to the United States authorities unless and until a court in the United Kingdom issues

a ruling finding that there are no bars to my extradition.

       3.      If I am released on bail in connection with the Indictment, I hereby voluntarily

and irrevocably waive any rights to contest any extradition request by the United States under the

Treaty with respect to the offenses charged in the Indictment. Specifically, I consent to

extradition pursuant to Part 2 sections 127 and 128 of the Act in connection with the offenses

charged in the Indictment. In addition, to the extent that it might be relevant, I waive any rights

to assert that any bars to extradition apply, and I confirm that no such bars apply.

       4.      In the event that I violate my bail conditions after being released, I understand

that the purpose of this affidavit is for the government to offer it to the authorities in the United

Kingdom when my extradition is sought by the United States government in relation to the

charges in the Indictment. I understand that the United Kingdom authorities may use this

affidavit to assist in determining my extraditability.

       5.      I make this waiver freely and voluntarily, after having consulted with counsel.

Dated this ___ day of December 2020.


________________________
Ghislaine Maxwell



I hereby certify that on this ____ day of December 2020, Ghislaine Maxwell personally appeared

before me and made his oath in due form of law that the statements herein are true.



                                                               ______________________________
                                                               The Honorable Alison J. Nathan
                                                               United States District Judge
                                                               Southern District of New York



                                                   2
 Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 5 of 8




Waiver of Extradition:
       France
        Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 6 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                     Docket No. 20-CR-330 (AJN)
       - against -

GHISLAINE MAXWELL,                                   AFFIDAVIT AND WAIVER OF
                                                     EXTRADITION
                                Defendant.



Ghislaine Maxwell, being duly sworn, deposes and says:

       1.     I am the named defendant in the above-captioned case. I am a citizen of the

United States, the United Kingdom, and France. I have resided in the United States since

approximately 1991. I am currently incarcerated at the Metropolitan Detention Center in

Brooklyn, New York.

       2.     I have reviewed with my counsel, Mark S. Cohen and Christian R. Everdell of

Cohen & Gresser, LLP, the charges contained in the superseding indictment in the above-

captioned case (the “Indictment”). In addition, I have been informed by United States and French

counsel, with whom I am satisfied, of my rights under French law on extradition, under the

Extradition Treaty between the United States of America and France signed 23 April 1996 (the

“Treaty”) , under the Agreement on Extradition between the United States of America and the

European Union signed 25 June 2003 (the “USA/EU Agreement on Extradition”), under the

Instrument Amending the Treaty of April 23, 1996 between the United States of America and

France signed 30 September 2004 (the “Instrument Amending the Treaty”), and under the

provisions of the French Code of Criminal Procedure. I understand that, in proceedings in France

under the aforementioned provisions in respect of an extradition request by the United States
         Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 7 of 8



under the Treaty as amended by the Instrument Amending the Treaty and/or under the USA/EU

Agreement on Extradition in connection with the Indictment, I would be entitled to argue that I

should not be extradited to the United States on the ground of my French citizenship. I

understand that in the absence of my consent to extradition, I cannot be surrendered to the United

States authorities unless and until a court in France issues a ruling finding that there are no bars to

my extradition, followed by an extradition decree issued by the French government.

        3.         If I am released on bail in connection with the Indictment, I hereby voluntarily and

irrevocably waive any rights to contest any extradition request by the United States under the

Treaty as amended by the Instrument Amending the Treaty as well as under the USA/EU

Agreement on Extradition with respect to the offenses charged in the Indictment. Specifically, I

consent to extradition in accordance with Article 11 of the USA/EU Agreement on Extradition as

incorporated in the Treaty by the Instrument Amending the Treaty, in connection with the

offenses charged in the Indictment. In addition, to the extent that it might be relevant, I waive

any rights to assert that any bars to extradition apply, and I confirm that no such bars apply.

        4.         In the event that I violate my bail conditions after being released, I understand that

the purpose of this affidavit is for the government to offer it to the authorities in France when my

extradition is sought by the United States government in relation to the charges in the Indictment.

I understand that France authorities may use this affidavit to assist in determining my

extraditability.

        5.         I make this waiver freely and voluntarily, after having consulted with counsel.


Dated this ___ day of December 2020.



________________________
Ghislaine Maxwell


                                                      2
        Case 1:20-cr-00330-AJN Document 97-20 Filed 12/14/20 Page 8 of 8



I hereby certify that on this __ day of December 2020, Ghislaine Maxwell personally appeared

before me and made her oath in due form of law that the statements herein are true.



                                                           ______________________________
                                                           The Honorable Alison J. Nathan
                                                           United States District Judge
                                                           Southern District of New York




                                                3
